Citation Nr: 1818362	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  16-49 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the bilateral knees, hips, and shoulders, to include as secondary to service-connected gout disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1955 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

The Veteran contends that his bilateral knee, hips, and shoulder conditions are related to his active duty service, or in the alternative, claims that the conditions are due to or aggravated by his service-connected gout.  

While the Veteran underwent a VA examination in September 2014, the evidence lacks adequate assessments and opinions with regard to the nature and etiology of the claimed conditions.  Specifically, the September 2014 examiner diagnosed the Veteran with degenerative joint disease (DJD) of the bilateral knees not related to gout.  The examiner further provided that the left knee aspirate was negative for gout and there was no current evidence of gout.  However, the examiner did not provide an opinion as to whether the Veteran's service-connected gout caused or aggravated the bilateral knee condition.  Furthermore, the examiner did not examine or provide an opinion regarding the Veteran's hips or shoulders.  Lastly, the Board notes that the September 2014 examiner did not provide an opinion as to whether the Veteran's claimed conditions are related to or were incurred in service, which fails to adequately address the service treatment records that document the Veteran's report of painful or swollen joints during his separation examination.

Given these deficiencies with the current medical evidence, the Board finds that a remand is required in order to obtain medical examinations and opinions addressing the nature and etiology of the claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's claimed bilateral knees, hips, and shoulders conditions. 

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the September 2014 opinion.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the September 2014 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include the March 1969 in-service notation of swollen and painful joints, as well as the Veteran's report regarding the onset and progression of his current symptomatology, the examiner should opine as to the following:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee condition is due to his service-connected gout?   

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee condition is aggravated by his service-connected gout?  "Aggravation" is defined as any worsening beyond the natural progression of the disability.  

(c)  If the Veteran's bilateral knee condition is NOT due to or aggravated by his service-connected gout, is it at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee condition is related to his period of active service, to include his March 1969 notation of swollen and painful joints. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of any hip or shoulder conditions. 

Following a review of the entire record, to include the March 1969 in-service notation of swollen and painful joints, as well as the Veteran's report regarding the onset and progression of his current symptomatology, the examiner should opine as to the following:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hip and shoulder conditions are due to his service-connected gout?   

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's hip and shoulder conditions are aggravated by his service-connected gout?  "Aggravation" is defined as any worsening beyond the natural progression of the disability.  

(c)  If the Veteran's hip and shoulder conditions are NOT due to or aggravated by his service-connected gout, is it at least as likely as not (50 percent probability or more) that the Veteran's hip and shoulder conditions are related to his period of active service, to include his March 1969 notation of swollen and painful joints. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

4.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




